 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                            Plaintiff,                Case No. CR19-232-JCC

10          v.                                          DETENTION ORDER

11   JENNIFER JENSEN,

12                            Defendant.

13

14   Offenses charged:

15          Count 1:       Conspiracy to Distribute Heroin and Methamphetamine, 21 U.S.C. §§

16          841(a)(1), 841(b)(1)(A), 846;

17          Count 2:       Possession of Heroin and Methamphetamine with Intent to Distribute, 21

18          U.S.C. §§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), 18 U.S.C. § 2;

19          Count 3:       Possession of Heroin and Methamphetamine with Intent to Distribute, 21

20          U.S.C. §§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), 18 U.S.C. § 2;

21          Count 5:       Possession of Heroin, Methamphetamine, and Cocaine with Intent to

22          Distribute, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(C), 18 U.S.C. § 2;

23          Count 6:       Possession of Methamphetamine with Intent to Distribute, 21 U.S.C. §§




     DETENTION ORDER - 1
 1          841(a)(1), 841(b)(1)(A), 18 U.S.C. § 2.

 2   Date of Detention Hearing: November 25, 2019

 3          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and for

 4   the reasons stated on the record and as set forth below, finds:

 5          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

 6          1.      There is therefore a rebuttable presumption of detention pursuant to 18 U.S.C. §

 7                  3142(e).

 8          2.      Defendant stipulated to detention at this time.

 9          3.      Defendant was not interviewed by Pretrial Services, so the Court does not have

10                  information relating to her history and characteristics.

11          4.      Defendant has a number of criminal convictions and has had 18 pending criminal

12                  matters in the past three years. Defendant has an active warrant. Defendant has a

13                  number of aliases associated with her name.

14          5.      There does not appear to be any condition or combination of conditions that will

15                  reasonably assure the Defendant’s appearance at future court hearings while

16                  addressing the danger to other persons or the community.

17          6.      Taken as a whole, the record does not effectively rebut the presumption that no

18                  condition or combination of conditions will reasonably assure the appearance of the

19                  Defendant as required and the safety of the community.

20          IT IS THEREFORE ORDERED:

21          (1)     Defendant shall be detained pending trial, and committed to the custody of the

22                  Attorney General for confinement in a correction facility separate, to the extent

23




     DETENTION ORDER - 2
 1                practicable, from persons awaiting or serving sentences or being held in custody

 2                pending appeal;

 3         (2)    Defendant shall be afforded reasonable opportunity for private consultation with

 4                counsel;

 5         (3)    On order of a court of the United States or on request of an attorney for the

 6                government, the person in charge of the corrections facility in which Defendant is

 7                confined shall deliver the Defendant to a United States Marshal for the purpose of

 8                an appearance in connection with a court proceeding; and

 9         (4)    The Clerk shall direct copies of this Order to counsel for the United States, to

10                counsel for the Defendant, to the United States Marshal, and to the United States

11                Pretrial Services Officer.

12         Dated this 26th day of November, 2019.

13


                                                        A
14

15                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
